

116 HR 3175 IH: Harnessing Opportunity to Maximize Expansion, Capture, and Organization of Minority Innovation in the Next Generation of Research Act of 2019
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3175IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Brown of Maryland (for himself, Mr. Turner, Mr. Cisneros, Ms. Adams, and Ms. Haaland) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require the Secretary of Defense to expand the research
			 capability of historically Black colleges and universities and other
			 minority institutions.
	
 1.Short titleThis Act may be cited as the Harnessing Opportunity to Maximize Expansion, Capture, and Organization of Minority Innovation in the Next Generation of Research Act of 2019.
		2.National Security Commission on Defense Research at Historically Black Colleges and Universities
			 and Other Minority Institutions
			(a)Establishment
 (1)In generalThere is established in the executive branch an independent Commission to review the state of defense research at covered institutions.
 (2)TreatmentThe Commission shall be considered an independent establishment of the Federal Government as defined by section 104 of title 5, United States Code, and a temporary organization under section 3161 of such title.
 (3)DesignationThe Commission established under paragraph (1) shall be known as the National Security Commission on Defense Research At Historically Black Colleges and Universities and Other Minority Institutions.
				(4)Membership
 (A)CompositionThe Commission shall be composed of 11 members appointed as follows: (i)The Secretary of Defense shall appoint 2 members.
 (ii)The Secretary of Education shall appoint 1 member. (iii)The Chairman of the Committee on Armed Services of the Senate shall appoint 1 member.
 (iv)The Ranking Member of the Committee on Armed Services of the Senate shall appoint 1 member. (v)The Chairman of the Committee on Armed Services of the House of Representatives shall appoint 1 member.
 (vi)The Ranking Member of the Committee on Armed Services of the House of Representatives shall appoint 1 member.
 (vii)The Chairman of the Committee on Health, Education, Labor, and Pensions of the Senate shall appoint 1 member.
 (viii)The Ranking Member of the Committee on Health, Education, Labor, and Pensions of the Senate shall appoint 1 member.
 (ix)The Chairman of the Committee on Education and Labor of the House of Representatives shall appoint 1 member.
 (x)The Ranking Member of the Committee on Education and Labor of the House of Representatives shall appoint 1 member.
 (B)Deadline for appointmentMembers shall be appointed to the Commission under subparagraph (A) not later than 90 days after the date on which the commission is established.
 (C)Effect of lack of appointment by appointment dateIf one or more appointments under subparagraph (A) is not made by the appointment date specified in subparagraph (B), or if a position described in subparagraph (A) is vacant for more than 90 days, the authority to make such appointment shall transfer to the Chair of the Commission.
 (5)Chair and vice chairThe Commission shall elect a Chair and Vice Chair from among its members. (6)TermsMembers shall be appointed for the life of the Commission. A vacancy in the Commission shall not affect its powers and shall be filled in the same manner as the original appointment was made.
 (7)Status as federal employeesNotwithstanding the requirements of section 2105 of title 5, United States Code, including the required supervision under subsection (a)(3) of such section, the members of the Commission shall be deemed to be Federal employees.
				(b)Duties
 (1)In generalThe Commission shall carry out the review described in paragraph (2). In carrying out such review, the Commission shall consider the methods and means necessary to advance research capacity at covered institutions to comprehensively address the national security and defense needs of the United States.
 (2)Scope of the reviewIn conducting the review under paragraph (1), the Commission shall consider the following: (A)The competitiveness of covered institutions in developing, pursuing, capturing, and executing defense research with the Department of Defense through contracts and grants.
 (B)Means and methods for advancing the capacity of covered institutions to conduct research related to national security and defense.
 (C)The advancements and investments necessary to elevate 25 covered institutions to R2 status on the Carnegie Classification of Institutions of Higher Education, 15 covered institutions to R1 status on the Carnegie Classification of Institutions of Higher Education, and one covered institution or a consortium of multiple covered institutions to the capability of a University Affiliated Research Center.
 (D)The facilities and infrastructure for defense-related research at covered institutions as compared to the facilities and infrastructure at universities classified as R1 status on the Carnegie Classification of Institutions of Higher Education.
 (E)Incentives to attract, recruit, and retain leading research faculty to covered institutions. (F)The legal and organizational structure of the contracting entity of covered institutions as compared to the legal and organizational structure of the contracting entity of covered institutions at universities classified as R1 status on the Carnegie Classification of Institutions of Higher Education.
 (G)The ability of covered institutions to develop, protect, and commercialize intellectual property created through defense-related research.
 (H)The amount of defense research funding awarded to all colleges and universities through contracts and grants for the fiscal years of 2010 through 2019, including—
 (i)the legal mechanism under which the organization was formed; (ii)the total value of contracts and grants awarded to the organization during fiscal years 2010 to 2019;
 (iii)the overhead rate of the organization for fiscal year 2019; (iv)the Carnegie Classification of Institutions of Higher Education of the associated university or college; and
 (v)if the associated university or college qualifies as a historically Black college or university, a minority institution, or a minority institution.
 (I)Areas for improvement in the programs executed under section 2362 of title 10, United States Code, the existing authorization to enhance defense-related research and education at covered institutions.
 (J)Previous executive or legislative actions by the Federal Government to address the imbalance in federal research funding, such as the Established Program to Stimulate Competitive Research (commonly known as EPSCoR).
 (K)Any other matters the Commission deems relevant to the advancing the defense research capacity of covered institutions.
					(c)Reports
 (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Commission shall submit to the President and Congress an initial report on the findings of the Commission and such recommendations that the Commission may have for action by the executive branch and Congress related to the covered institutions participating in Department of Defense research and actions necessary to expand their research capacity.
 (2)Final reportPrior to the date on which the commission terminates under subsection (e), the Commission shall submit to the President and Congress a comprehensive report on the results of the review required under subsection (b).
 (3)Form of reportsReports submitted under this subsection shall be made publicly available. (d)FundingOf the amounts authorized to be appropriated by this Act for fiscal years 2020 and 2021 for the Department of Defense, not more than $5,000,000 each year shall be made available to the Commission to carry out its duties under this Act. Funds made available to the Commission under the preceding sentence shall remain available until expended.
 (e)TerminationThe Commission shall terminate on December 31, 2021. (f)Covered institution definedIn this section, the term covered institution means—
 (1)a part B institution (as that term is defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)); or
 (2)any other institution of higher education (as that term is defined in section 101 of such Act (20 U.S.C. 1001)) at which not less than 50 percent of the total student enrollment consists of students from ethnic groups that are underrepresented in the fields of science and engineering.
				3.Consideration of subcontracting to minority institutions
 (a)In generalChapter 141 of title 10, United States Code, is amended by adding at the end the following new section:
				
					2410t.Consideration of subcontracting to minority institutions
 (a)Consideration of subcontracting to minority institutionsThe Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to require that the system used by the Federal Government to monitor or record contractor past performance for a grant or contract awarded to an institution of higher education includes incentives for the award of a subgrant or subcontract to minority institutions.
 (b)Minority institution definedIn this section, the term minority institution means— (1)a part B institution (as that term is defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)); or
 (2)any other institution of higher education (as that term is defined in section 101 of such Act (20 U.S.C. 1001)) at which not less than 50 percent of the total student enrollment consists of students from ethnic groups that are underrepresented in the fields of science and engineering..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						2410t. Consideration of subcontracting to minority institutions..
			